Case: 14-3107    Document: 6      Page: 1    Filed: 06/11/2014




             NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                SHIRLEY A. VARNADO,
                     Petitioner,

                             v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                       2014-3107
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT-0752-13-0039-I-1.
                ______________________

                     ON MOTION
                 ______________________

                        ORDER
   Shirley A. Varnado moves for a 90-day extension of
time to obtain counsel, to file an application for mediation
and to file her initial brief.
    The court notes that pursuant to the Federal Circuit
Appellate Mediation Program Guidelines that “[a]ll cases
in which the parties are represented by counsel are eligi-
ble for the program.”
Case: 14-3107     Document: 6       Page: 2   Filed: 06/11/2014



2                                             VARNADO   v. MSPB



      Upon consideration thereof,
      IT IS ORDERED THAT:
    The motion is granted to the extent that the petition-
er’s initial brief (form enclosed) is due within 90 days of
the date of filing of this order.
                                      FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


s21